DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  the recitation of “sampling operating” in both claims should most likely be “sampling operation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the drilling tool" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20060076132 to Nold et al.
Regarding claim 1, Nold discloses a probe module system 1225 for sampling formation fluid from a geological formation, comprising: 
a guard probe comprising an elastomer portion 1231 (paragraph 0022; claim 4) and a reinforcement ring (the outer ring of 1272 – fig. 12A), wherein the reinforcement ring is at least partially disposed within an elastomer borehole of the elastomer portion, the reinforcement ring extending beyond the elastomer portion (fig. 12D), wherein the elastomer portion is configured to press against the geological formation to form a seal during a sampling operation (figs. 12A-12C; paragraph 0079), and wherein the reinforcement ring is configured to support the geological formation during the sampling operation (1272 is called a brace; paragraphs 0022 and 0083); and 
a sampling probe 1227 disposed within a borehole of the guard probe, wherein the sampling probe is configured to press against the geological formation, and to perform the sampling operation by collecting formation fluid from the geological formation at an interface between a free end of the sampling probe and the geological formation (figs. 12A-12D; paragraphs 0085-0087).
Regarding claim 2, the system of claim 1, wherein the reinforcement ring is configured to extend, relative to the elastomer portion, into the geological formation while the elastomer portion presses against the surface of the geological formation (figs. 12C-12D).
claim 3, the system of claim 2, wherein the reinforcement ring is configured to extend into the geological formation at least a distance that the reinforcement ring extends beyond the elastomer portion (fig. 12D).
Regarding claim 6, the system of claim 1, wherein the elastomer portion comprises a tapered top surface disposed opposite a base surface of the elastomer portion (fig. 12A shows how the elastomer 1231 curves/tapers toward surface 1217; fig. 11 shows elastomer portion 1131, which is similar to 1231, with a base surface).
Regarding claim 7, the system of claim 1, wherein the elastomer portion comprises an elliptical shape comprising a first flat edge and a second flat edge, wherein the first flat edge is disposed opposite to the second flat edge, and wherein the first flat edge and the second flat edge are disposed parallel to a semi-major axis of the elliptical shape (fig. 7 shows the different shapes that can be included in the elastomer portion, with fig. 7F showing an elliptical shape as claimed; see also paragraph 0017).
Regarding claim 8, the system of claim 1, wherein the guard probe is configured to perform the sampling operating by collecting formation fluid from the geological formation (figs. 12C-12D show formation fluid flowing into the guard probe through openings 1277p; paragraph 0086).
Regarding claim 9, the system of claim 8, wherein the borehole of the guard probe extends through the reinforcement ring, and wherein the guard probe is configured to perform the sampling operation by collecting formation fluid from the geological formation via a guard probe intake formed between the reinforcement ring and the sampling probe (again, figs. 12C-12D show formation fluid flowing into the guard probe through an intake 1252 between the ring and the sampling probe; paragraph 0086).
claim 10, the system of claim 1, wherein the sampling probe and the reinforcement ring are coaxial (fig. 12A).
Regarding claim 11, Nold discloses a downhole fluid sampling system, comprising: 
a probe module 1225 coupled to a downhole tool 510, wherein the probe module is configured to draw sample formation fluid from a geological formation, and wherein the probe module comprises: 
a guard probe comprising an elastomer portion 1231 (paragraph 0022; claim 4) and a reinforcement ring (the outer ring of 1272 – fig. 12A) coupled to a movable probe base 530 of the probe module, wherein the reinforcement ring is at least partially disposed within an elastomer borehole of the elastomer portion, the reinforcement ring extending beyond the elastomer portion (fig. 12D), wherein the elastomer portion is configured to press against the geological formation to form a seal during a sampling operation (figs. 12A-12C; paragraph 0079), and wherein the reinforcement ring is configured to support the geological formation during the sampling operation (1272 is called a brace; paragraphs 0022 and 0083); and 
a sampling probe 1227 disposed within a borehole of the guard probe, wherein the sampling probe is configured to press against the geological formation, and wherein the sampling probe is configured to perform the sampling operation by collecting formation fluid from the geological formation at an interface between a free end of the sampling probe and the geological formation (figs. 12A-12D; paragraphs 0085-0087); and 
a fluid sampling module 526 coupled to the downhole tool and configured to evaluate fluid properties of the formation fluid from the geological formation (paragraph 0097; wherein it is noted that the embodiment of figs. 12A-12E show the particulars of how the probe assembly interacts with the formation, whereas fig. 5 shows the details of the sampling module that the probe assembly of fig. 12 would be connected to).
Regarding claim 12, the system of claim 11, wherein the geological formation is an unconsolidated geological formation, and wherein the reinforcement ring is configured to support the unconsolidated geological formation during the sampling operation to reduce a likelihood that the unconsolidated geological formation collapses during the sampling operation (figs. 12C-12D; paragraphs 0083-0087).
Regarding claim 13, the system of claim 11, wherein the downhole tool comprises a drill string (see claim 47).
Regarding claim 14, the system of claim 11, wherein the sampling probe comprises: a hollow piston body 1270 configured to actuate within a cylinder of the movable probe base; a sampling probe head 1259 configured to press against the geological formation during the sample operating; and a sample fluid line extending from the sampling probe head through the hollow piston body to a fluid sample module, wherein formation fluid collected during the sampling operation enters the sampling probe through the sampling probe head at 1232 and travels through the sample fluid line to the fluid sample module (figs. 12A-12C, wherein the sample line includes 1227p and 1238 as seen by the fluid flow lines).
Regarding claim 15, as best understood with respect to the 112 rejection above, the system of claim 11, wherein the probe module comprises a setting piston configured to extend into the geological formation to support the probe module, and wherein the setting piston is disposed on a side of the downhole tool opposite the sampling probe and the guard probe such that the setting piston extends toward the geological formation in a direction opposite of although unlabeled, fig. 3 clearly shows setting pistons on the opposite side of the probe).
Regarding claim 16, the system of claim 11, wherein the probe module comprises a stop sleeve 527p disposed within a cylinder of the movable probe base, and wherein the stop sleeve is configured to restrict actuation of a hollow piston body of the sampling probe proximate an end stroke of the hollow piston body (see figs. 6 and 12D, wherein the sleeve 527p restricts how far the hollow piston can move).
Regarding claim 17, the system of claim 11, comprising a stop sleeve 527p configured to limit movement of the sampling probe with respect to the reinforcement ring, wherein the stop sleeve is configured to prevent the sampling probe from extending beyond an actuation threshold (see figs. 6 and 12D, wherein the sleeve 527p restricts how far the sampling probe can move).
Regarding claim 18, Nold discloses a method for collecting downhole formation fluid samples, comprising: 
positioning a probe module 1225 at a sampling site for a sampling operation, wherein the probe module comprises: 
a guard probe comprising an elastomer portion 1231 (paragraph 0022; claim 4) and a reinforcement ring (the outer ring of 1272 – fig. 12A) coupled to a movable probe base 530 of the probe module, wherein the reinforcement ring is at least partially disposed within an elastomer borehole of the elastomer portion, the reinforcement ring extending beyond the elastomer portion (fig. 12D); and 
a sampling probe 1227 disposed within a borehole of the guard probe (fig. 12A); 
figs. 5 and 12A-12D; paragraph 0079); 
extending the sampling probe, with respect to the reinforcement ring, such that the sampling probe presses against the geological formation (figs. 12C-12D); and 
collecting formation fluid from the geological formation via a sampling probe intake 1232 of the sampling probe (paragraphs 0083-0087).
Regarding claim 19, the method of claim 18, comprising stopping extension of the sampling probe at an actuation threshold located at a free end of the reinforcement ring (as shown in the rejection of claim 17 above, the stop sleeve 527p restricts how far the sampling probe can move).
Regarding claim 20, the method of claim 18, comprising disengaging the probe module, wherein disengaging the probe module comprises: retracting the sampling probe (fig. 12E); determining that the sampling probe is retracted into the borehole of the guard probe (pumping fluid out – paragraph 0088); and retracting the movable probe base to disengage the guard probe from the geological formation and retract the guard probe (paragraphs 0036, 0060, 0079, 0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nold et al.
Nold teaches the reinforcement ring from claim 3 above, wherein the ring extends beyond the elastomer portion (fig. 12D).  However, it does not specifically teach how for the ring extends beyond.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have the ring extends beyond the elastomer portion by 0.05 to 3.0 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 105 USPQ 233.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nold et al in view of US 4807707 to Handley et al.
Nold teaches the reinforcement ring from claim 1 above, but does not specifically teach what material the ring is made from.
Handley also teaches a fluid sampling tool, wherein multiple components are made from stainless steel (col. 3, lines 47-61; col. 4, lines 5-7).  It would have been obvious to one of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170089196 teaches a reinforcement ring 260 that extends beyond elastomeric portion 252.  US 9085964 teaches a reinforcement ring 716 that extends beyond elastomeric portion 724.  US 8499831 teaches a reinforcement ring 325 that extends beyond an apparent elastomeric portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676